      Case 2:20-cr-00032-WBS Document 99 Filed 04/15/21 Page 1 of 14


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:20-CR-32-WBS
13                Plaintiff,

14        v.                                 MEMORANDUM AND ORDER RE:
                                             MOTION TO DISMISS
15   FAYTH SHAMARIAH JONES, DONALD
     CONFERLETE CARNEY, AND JONTE
16   DEON SCOTT,

17                Defendant.

18

19                                ----oo0oo----

20             Defendant Donald Conferlete Carney has moved to dismiss

21   the indictment in this action as against him based upon alleged

22   violations of the the Speedy Trial Act, 18 U.S.C. § 3161.1

23
          1    Defendant has only asked that the dismissal be without
24   prejudice, and at oral argument counsel acknowledged that there
     would be insufficient grounds to justify a dismissal with
25   prejudice. Thus, even if the court were to grant defendants’
26   motion, the government would be free to seek reindictment of
     defendants on the same charges, and given the circumstances of
27   this case, it is inconceivable that the government would not
     choose to do so.
28
                                         1
      Case 2:20-cr-00032-WBS Document 99 Filed 04/15/21 Page 2 of 14


1    Defendant Jonte Deon Scott has joined in that motion.             (Docket

2    Nos. 79, 86.)2    Defendants argue that three periods of time were

3    improperly excluded from the court’s calculation of the Act’s 70-

4    day speedy trial clock, specifically (1) November 9, 2020 through

5    December 14, 2020; (2) December 14, 2020 through January 19,

6    2021; and (3) January 19, 2021 through January 25, 2021.             The

7    court held a hearing on the motion on April 12, 2021, at which

8    defendants conceded that they could not prevail on their motion

9    unless the court found that all three exclusions were improper.

10   I.   Orders of the Eastern District and the Ninth Circuit

11               Because of the COVID-19 crisis, since March 17, 2020,

12   all federal courthouses in this district have been closed to the

13   public, pursuant to General Orders issued by the Chief Judge of

14   this court.   See General Orders 611, 612, 617, 618.         General

15   Orders 611 and 617 specifically stated that no jurors would be

16   called in for service in any jury trials and continued all jury

17   trials pending further order of the court.        As of today, no

18   federal jury trials have been held in this district since March

19   17, 2020.

20               These General Orders by themselves allow for exclusion

21   of time as a result of the pandemic without any further findings

22   being required.    General Order 611 states that “[t]he time period

23   of any continuance entered in a criminal case as a result of this

24   order shall be excluded under the Speedy Trial Act, 18 U.S.C. §

25   3161(h)(7)(A), as the court finds based on the recitals above [in

26

27        2    For convenience, the court refers to defendants Carney
     and Scott as “defendants”, though defendant Fayth Shamariah Jones
28   did not join in her co-defendants’ motion.
                                     2
      Case 2:20-cr-00032-WBS Document 99 Filed 04/15/21 Page 3 of 14


1    this Order] that the ends of justice served by taking that action

2    outweigh the interests of the parties and the public in a speedy

3    trial.”   General Order 611 also excluded March 17, 2020 to May 1,

4    2020 from the Speedy Trial Act calculation, with General Orders

5    612, 617, and 618 subsequently allowing further continuances and

6    exclusions of time “with additional findings to support the

7    exclusion in the Judge’s discretion.”

8              Moreover, on April 16, 2020, the Judicial Council of

9    the Ninth Circuit approved and extended Chief Judge Mueller’s

10   declaration of a judicial emergency in the Eastern District of

11   California pursuant to 18 U.S.C. § 3174 and ordered the time

12   limits of 18 U.S.C. § 3161(c) suspended until May 2, 2021.          See

13   In re Approval of the Judicial Emergency Decl. in the E. Dist. of

14   Cal., 956 F.3d 1175 (9th Cir. Judicial Council 2020).

15             Since the onset of the pandemic it has been the

16   practice of the United States Attorney in this district to

17   request that the court make additional findings justifying an

18   exclusion of time specific to each individual case.          While this

19   court has agreed to do so, it has never regarded such findings to

20   be necessary.   The court has always considered the General Orders

21   and the Ninth Circuit Judicial Council’s Order by themselves to

22   provide a sufficient basis to support the exclusion of time

23   during the periods specified in those orders.         Any additional

24   findings are made merely to emphasize the need to exclude time

25   and provide an alternative ground for the exclusion.

26             The Federal Defender argues that neither the General

27   Orders, the Judicial Council’s Order, nor the COVID-19 pandemic

28   may be considered in justifying the court’s findings of
                                         3
      Case 2:20-cr-00032-WBS Document 99 Filed 04/15/21 Page 4 of 14


1    excludable time during the relevant periods because the court did

2    not specifically refer to them at the time it made its findings.

3    Maybe it would have been better if the court had expressly

4    referred to them, but the court frankly did not think that was

5    necessary at the time.     If there was anything that everybody in

6    that virtual courtroom was acutely aware of at the time it was

7    that we were in the middle of a worldwide pandemic and that no

8    cases were being set for trial until circumstances changed

9    dramatically.

10             It is true that on several occasions after March 17,

11   2020, while one or more of the General Orders were in effect, the

12   court did set cases for trial.3      To be perfectly honest, there

13   was no realistic expectation on the part of the court that those

14   cases would actually go to trial on those dates, and the court

15   believes that none of the parties to those cases had such an

16   expectation either.    The only justification for that practice

17   which the court can offer now is that we were just figuratively

18   “kicking the can down the road”.        The court as well as the

19   litigants were in unchartered territory with the pandemic,

20   circumstances seemed to be changing literally from month to

21   month, and we hoped that by setting a case for trial it might

22   reserve a place in the queue for that case if and when the court

23   opened up for jury trials again.        To the extent that such

24   practice may have misled some defendants into thinking their

25

26
          3    For example, in this case the court set a January 19,
     2021 trial date “just in case things have cleared up in the COVID
27   situation and just in case the Court can accommodate a trial of
     this case on that date.” (Docket No. 88 at 22.)
28
                                         4
      Case 2:20-cr-00032-WBS Document 99 Filed 04/15/21 Page 5 of 14


1    cases would actually be tried when set, in hindsight that

2    practice was a mistake and the court should not have created such

3    an impression.

4              Just so it is clear, the court now finds that time

5    should have been excluded during the three relevant time periods

6    at issue here as a result of the COVID-19 pandemic, the court’s

7    General Orders, and the Judicial Council’s Order.4         Regardless of

8    anything the court could have said or not said, or done or not

9    done, at the time, as a practical matter, no defendant in the

10   Eastern District of California would have been able to proceed to

11   trial, even assuming they were prepared to do so, at any point

12   from March 2020 to the present since the courthouses were closed.

13   Defendants’ purported desire to proceed to trial in January 2021

14   or any other time cannot change this fact.        This unfortunate and

15   unavoidable inability to conduct jury trials, as recognized in

16   this court’s General Orders and the Judicial Council’s Order,

17   during all relevant time periods warrants exclusion of time

18   during those time periods.      Accordingly, the motion to dismiss

19   will be denied on that basis.

20   ///

21

22
           4   The court notes that while it did not explicitly
     reference the General Orders at the November 9, 2020 status
23   conference, it did explain that “right now we’re unable to begin
     trials for reasons that have been explained” in orders issued by
24   the undersigned and other judges in this district. (Docket No.
     88 at 8.) Moreover, the Findings and Order prepared by the
25   United States Attorney and signed by the court formalizing the
26   exclusion of time from November 9, 2020 to December 14, 2020 made
     reference to the “ongoing COVID-19 Pandemic [and] the General
27   Orders of this court related to the operation of the courts
     during the COVID-19 Pandemic.” (Docket No. 40 at 2.)
28
                                         5
      Case 2:20-cr-00032-WBS Document 99 Filed 04/15/21 Page 6 of 14


1    II.     Contested Exclusions

2                 Even without the General Orders or the Judicial

3    Council’s Order, defendants’ motion lacks merit, because the

4    court finds that all the exclusions at issue were proper under 18

5    U.S.C. § 3161(h)(7)(A).

6            A.   First Exclusion: November 9, 2020 to December 14, 2020

7                 Notwithstanding defendants’ objections, the court finds

8    that it properly excluded time from November 9, 2020 to December

9    14, 2020 after a discussion with counsel on the record at a

10   status conference held November 9, 2020.        While defendants

11   initially requested that the court set a trial and expressed a

12   desire to “withdraw a waiver of speedy trial”, the court

13   proceeded to discuss the feasibility of a January 19, 2021 trial

14   date.

15                Counsel for the government stated that he believed

16   additional time was needed for defendants to receive and review

17   discovery and prepare for trial.        William McPike, prior counsel

18   for defendant Carney, eventually represented that “I think we can

19   be ready on January the 19th.”      The court then asked, “So it

20   sounds to me like that would be the time that would be excluded

21   for trial preparation, right?”, to which Mr. McPike answered

22   “Right.” John Garcia, counsel for defendant Scott, then stated “I

23   am going to concur with Mr. McPike about the date of January

24   19th” and explained that date was possible assuming certain

25   discovery requests were complied with, though he also requested a

26   status conference before the trial date.        (Docket No. 88 at 18-

27   19.)    It was clear that defense counsel needed additional time to

28   prepare for trial.     Although the government argued this necessity
                                         6
      Case 2:20-cr-00032-WBS Document 99 Filed 04/15/21 Page 7 of 14


1    more directly and forcefully than defense counsel, and Mr. McPike

2    did not appear to have a full understanding of the mechanics of

3    the Speedy Trial Act, defense counsel did not object to the

4    government’s characterization, and they agreed with the court

5    when it asked whether time before trial should be excluded for

6    trial preparation.

7              Based on counsels’ representations, the court could

8    have easily excluded time until January 19, 2021, but instead set

9    a status conference for December 14, 2020, a date agreed upon by

10   all parties, and only excluded time up to that date for the

11   reasons stated on the record.      No party objected to this

12   exclusion of time, which was memorialized in a written order

13   prepared by the government after the hearing, noting the need for

14   defense counsel to acquire and review discovery, discuss it with

15   their clients, prepare pretrial motions, and otherwise prepare

16   for trial, as well as the ongoing COVID-19 pandemic.          (Docket No.

17   88 at 19-21; Docket No. 40.)

18             Under these circumstances, the court did not err in

19   finding that the time from November 9, 2020 to December 14, 2020

20   should be excluded under the ends of justice exclusion of §

21   3161(h)(7)(A).

22        B.   Second Exclusion: December 14, 2020 to January 19, 2021

23             The court next rejects defendants’ contention that it

24   improperly excluded time from December 14, 2020 to January 19,

25   2021.   The Speedy Trial Act excludes reasonable delays resulting

26   from the joinder of a defendant with a codefendant whose 70-day

27   period has yet to run.     United States v. Messer, 197 F.3d 330,

28   336 (9th Cir. 1999) (citing 18 U.S.C. § 3161(h)(7)).
                                         7
      Case 2:20-cr-00032-WBS Document 99 Filed 04/15/21 Page 8 of 14


1               Here, excluding time for defendant Jones was not only

2    reasonable but compelled under the circumstances.         While counsel

3    for Carney and Scott both objected to an exclusion of time at the

4    December 14, 2021 status conference, Jared Thompson, counsel for

5    defendant Jones, had only appeared in the case a few weeks prior

6    when Jones was arraigned.5     Mr. Thompson also stated on the

7    record at the hearing that he would not be ready for trial on

8    January 19, 2021, because he needed additional time to review

9    discovery, to allow experts to review certain discovery, and to

10   possibly resolve the case against his client.         Allowing a newly-

11   added defendant a little over a month of additional time to

12   prepare for trial is not excessive, in the court’s view.6

13              Moreover, defendants Carney and Scott have never moved

14   to sever their cases from Jones’ in response to Thompson’s

15   representations that his client could not proceed to trial in

16   January.   Finally, as the court has observed, there was no

17   possibility of this case going to trial in January 2021 given the

18   COVID-19 pandemic, and thus defendants suffered no prejudice.7

19
          5    While transcripts have not been produced for the
20   December 14, 2020 and January 19, 2021 status conferences, the
     court has reviewed audio recordings of the conferences.
21

22
          6    Perhaps the court could have cross-examined Mr.
     Thompson more thoroughly on his reasons for needing additional
23   time to prepare, but at that time the court felt that his
     representations as an officer of the court were sufficiently
24   specific, especially in light of the brief period of time that
     had passed since his appearance in this case.
25

26
          7    Quite to the contrary, when at the conclusion of the
     hearing on the present motion the court announced that the case
27   would finally be set for trial to begin on June 9, 2021, after
     the target date for the court to reopen on the first of June,
28   Carney’s present counsel argued she could not be ready for trial
                                     8
      Case 2:20-cr-00032-WBS Document 99 Filed 04/15/21 Page 9 of 14


1    Given the lack of prejudice shown by defendants Carney and Scott,

2    and under the totality of the circumstances, an exclusion of time

3    from December 14, 2020 to January 19, 2021 was reasonable,

4    notwithstanding the objections of Carney and Scott.          See Messer,

5    197 F.3d at 336-40.

6         C.   Third Exclusion: January 19, 2021 to January 25, 2021

7              The January 19, 2021 status conference was supposed to

8    be a continuation of the December 14, 2020 conference after Mr.

9    Thompson’s first appearance.      It was not until the court walked

10   into its empty courtroom and looked at the computer screen in

11   front of the bench that it became aware that neither Mr. Carney

12   nor his attorney had showed up for the hearing.         Everything the

13   court did after that was for the sole purpose of accommodating

14   Mr. Carney and his lawyer in the spirit of working through this

15   national crisis.    Any attempt to characterize it otherwise is a

16   distortion of the facts.

17             At the outset of the hearing, Mr. Garcia announced his

18   appearance for defendant Scott and also stated that he was

19   specially appearing for Mr. McPike and defendant Carney.

20   Specifically, he represented that Mr. McPike was in an area where

21   electricity had been shut off due to high winds, and that

22   defendant Carney was unavailable as a result of a positive COVID-

23   19 test and was waiving his appearance.8       The court took Mr.

24
     by then. So if he even thinks he cannot be ready for trial by
25   June, it stands to reason that Carney would not have been
26   prejudiced by the failure to set his trial to begin five months
     earlier.
27
          8    The court stated it assumed that meant that Mr. Carney
28   was waiving his appearance not only personally but by video for
                                     9
     Case 2:20-cr-00032-WBS Document 99 Filed 04/15/21 Page 10 of 14


1    Garcia at his word and assumed he had spoken to Mr. McPike and/or

2    defendant Carney and had authority to appear on their behalf.

3              Nevertheless, when the United States Attorney informed

4    the court that it was his understanding that defendant Carney

5    intended to appear on that date and ask to have the Federal

6    Defender substituted as his attorney, the court sua sponte

7    expressed its concern that it could not proceed in light of their

8    absences and inquired whether Mr. McPike could be reached via

9    telephone.   When Mr. Garcia replied that he could try to reach

10   Mr. McPike by cell phone, before the court could reply, the

11   United States Attorney interjected with a proposal to continue

12   the status conference for a week and suggested that Mr. Garcia

13   had authority to agree to such a continuance on behalf of Mr.

14   McPike and defendant Carney, without objection from Mr. Garcia.

15   Mr. Garcia and Mr. Thompson then agreed to a continuance and did

16   not object to a one-week exclusion of time, with Mr. Garcia

17   saying specifically that he had no objection, including on behalf

18   of Mr. McPike.

19             The Federal Defender now complains that “Mr. Carney’s

20   interests were unrepresented” at the hearing, that “the record

21   does not reflect that an attempt was made to have Mr. Carney’s

22   counsel appear telephonically”, that “no finding was made that

23   Mr. Carney’s counsel’s telephonic appearance was impossible”,

24   that “no hearing was special set for the next day or later in the

25

26   that limited hearing. Nobody objected or took issue with that
     stated assumption. However, it now appears that while Mr. McPike
27   did submit a waiver of appearance for Mr. Carney before the
     January 19, 2021 status conference, it only waived his right to
28   be present in person. (Docket No. 59.)
                                     10
     Case 2:20-cr-00032-WBS Document 99 Filed 04/15/21 Page 11 of 14


1    week to address the issue”, and that ”those present were not

2    aware of how Mr. Carney or his counsel wished to proceed.”

3    (Docket No. 79 at 21-22.)     Those allegations are hardly a fair or

4    accurate reflection of what actually happened.

5               First, it certainly did not appear to the court that

6    “Mr. Carney’s interests were unrepresented.”        At the very

7    beginning of the proceeding, after announcing his appearance for

8    Mr. Scott, Mr. Garcia volunteered, “Your Honor, I am also going

9    to be appearing specially for Mr. McPike and for his client Mr.

10   Carney.”   When the United States Attorney later noted that “Mr.

11   Garcia is here appearing on behalf of Mr. McPike and Mr. Carney

12   and I think has authority to put it over for a week,” Mr. Garcia

13   did not contradict that representation or step in to disagree

14   with it.   If attorneys cannot be trusted not to allow the court

15   to be misled, our criminal justice system is in a sorry state.

16              Second, the reason “the record does not reflect that an

17   attempt was made to have Mr. Carney’s counsel to appear

18   telephonically” is that present counsel apparently did not make

19   any effort to have a record of the proceedings transcribed.       If

20   counsel had gone to the trouble to get such a transcript, she

21   would have learned that the court expressly asked Mr. Garcia,

22   “Mr. McPike is a victim of the winds, but does that mean that he

23   doesn’t have access by some sort of computer or cell phone?”

24   Thus, contrary to counsel’s accusation, the court did make an

25   effort to have Mr. McPike appear telephonically.

26              In response to the court’s question, Mr. Garcia said

27   that if the court wanted to delay the proceeding a moment he

28   would call and see if he could make contact with Mr. McPike.       The
                                        11
     Case 2:20-cr-00032-WBS Document 99 Filed 04/15/21 Page 12 of 14


1    court would have been more than willing to take the time to have

2    Mr. Garcia make that call.     It was only because the United States

3    so quickly interjected with his suggestion to put the matter over

4    a week, and that all parties appeared to join in that suggestion,

5    that the court did not have Mr. Garcia go ahead with that call.

6              Third, counsel’s complaint that “no finding was made

7    that Mr. Carney’s counsel’s telephonic appearance was impossible”

8    in disingenuous.     No such finding was made because everybody

9    present, including the attorney who represented that he was

10   appearing for Mr. Carney’s counsel, agreed on another course of

11   action.   Presumably, if Mr. McPike could have appeared by

12   telephone he would have appeared by telephone.        Nothing was

13   stopping him.     Or he would have at least called the clerk himself

14   to advise of his predicament.      He did neither.

15             Fourth, the reason “no hearing was special set for the

16   next day or later in the week” was that the parties requested a

17   different date.     January 19 was a Tuesday, so if the court were

18   to continue the hearing to a date later in the week it would have

19   had to be on that Wednesday, Thursday, or Friday.         All of the

20   attorneys at that time were retained.       In the court’s experience,

21   private counsel typically have obligations to other clients and

22   other courts which preclude their being at the beck and call of

23   this court at all times.     Even assuming the court would have been

24   available on one of the next three days, it did not seem

25   unreasonable to grant counsel’s joint request to put it over an

26   extra day to the following Monday.      In hindsight, if the Federal

27   Defender now thinks it was so important, the court could have

28   made further inquiry of all counsel whether they could appear one
                                        12
     Case 2:20-cr-00032-WBS Document 99 Filed 04/15/21 Page 13 of 14


1    to three court days earlier.     It would have made no difference in

2    anything.

3                Finally, if “those present were not aware of how Mr.

4    Carney or his counsel wished to proceed,” the court certainly did

5    not know that.   If Mr. McPike did not tell the attorney who

6    purported to appear on his behalf how he wanted to proceed, no

7    one told the court.    The court made the assumption that the fact

8    that both the defendant and his attorney had been prevented from

9    making even a virtual appearance due to circumstances beyond

10   their control justified a finding of excludable time of less than

11   a week to give them time to appear.       All parties present,

12   including the attorney who purported to appear for Mr. McPike,

13   voiced their agreement.     If that was wrong, mea culpa.         It was at

14   most an inconsequential error.      Next time the court will not be

15   so generous in granting the parties’ suggestions for

16   continuances.

17               IT IS THEREFORE ORDERED that defendants’ motions to

18   dismiss (Docket Nos. 79, 86) be, and the same hereby are, DENIED.

19               AND IT IS FURTHER ORDERED that as the ends of justice

20   served by excluding time outweigh the best interest of the public

21   and defendants in a speedy trial, given the pandemic and the

22   suspension of jury trials in this district as a result of the

23   pandemic, the time from the date of this Order to June 9, 2021,

24   the date upon which this case is now set for trial, is hereby

25   excluded under the Speedy Trial Act, pursuant to 18 U.S.C. §

26   3161(h)(7)(A); General Orders 611, 612, 617, and 618; and In re

27   Approval of Judicial Emergency, 956 F.3d at 1177.

28
                                        13
     Case 2:20-cr-00032-WBS Document 99 Filed 04/15/21 Page 14 of 14


1    Dated:   April 15, 2021

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        14
